UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                     April 19, 2011

                                     No. 10-2204

                          United States of America, Appellant

                                            v.

                                  Paul Bergrin, et al.

                               (D.N.J. No. 09-cr-00369)

Present: RENDELL, JORDAN and HARDIMAN, Circuit Judges

      1. Motion by Appellant to amend the opinion filed 4/12/11.



                                                         Respectfully,
                                                         Clerk/tyw

_________________________________ORDER________________________________
The foregoing Motion is GRANTED.


                                                         By the Court,

                                                         /s/ Thomas M. Hardiman
                                                         Circuit Judge

Dated:        April 20, 2011
tyw/cc:       Michael A. Baldassare, Esq.
              Joshua C. Gillette, Esq.
              Lawrence S. Lustberg, Esq.
              Jennifer Mara, Esq.
              Christopher D. Adams, Esq.
              Anthony J. Iacullo, Esq.
              David B. Glazer, Esq.
              John McGovern, Esq.
              Steven G. Sanders, Esq.
              Zach Intrater, Esq.
              Mark E. Coyne, Esq.